Title: To James Madison from Thomas Appleton, 12 December 1801 (Abstract)
From: Appleton, Thomas
To: Madison, James


12 December 1801, Leghorn. Lack of a conveyance to the U.S. has prevented him from writing for over six weeks. The “panic of peace” has suspended commercial negotiations, a situation worsened by the arrival of more U.S. vessels within fifteen days than at any period during his residence. Declares that American trade with Italy, though not extensive, has been “most lucrative” during the past four years. Wider knowledge of Italian resources and products would increase this trade and also facilitate American commerce with the West Indies. Principal Italian exports are olive oil, marbled soap, silk, paper, Levantine drugs, dyes, and gums, and sheet copper. Mentions that sailors abandoned in Italy, without recourse to American consuls, are often forced into theft for survival and thus bring disgrace on the U.S. Suggests appointing a consul general, fluent in both French and Italian, for Etruria, the Papal States, and the Kingdom of Naples; also alludes to the “vexatious proceedings” of the consul in Sicily against American citizens.
Reports that all Italian sovereignties will be represented at Amiens while all religious and political orders in the Cisalpine Republic will send deputies to a council at Lyons where Bonaparte will preside. Encloses a sketch of the proposed Cisalpine constitution which will probably be administered by Murat. States that the Venetians despise their rulers. Believes that Bonaparte will allow the pope to retain his dominions, but the terms of their recent agreement are effectively concealed. “French authority … still prevails” in Etruria. Naples is “now directed by” France, as are all the Italian provinces from Turin to Naples, and “so Vile have been for centuries, their various forms of government, and so debased their citizens and subjects, that any change whatsoever cannot but ameliorate their situation, should it not correct their depravity.” Announces the arrival of Captain Barron in the Philadelphia on 25 Nov. with convoy of American and Swedish ships. In postscript relays news from Smyrna of the Tripolitan purchase and arming of a ship to attack U.S. trade; has forwarded a detailed description to Dale. Adds in a second postscript that he is enclosing a copy of a letter from O’Brien at Algiers, that the Philadelphia has just left to cruise off Syracuse and Malta, and that American merchant Henry DeButts of DeButts and Purviance, naval supplier at Leghorn, died at Sarzana on 4 Dec.
 

   RC and enclosures (DNA: RG 59, CD, Leghorn, vol. 1). RC 13 pp. Duplicate copy (ibid.) is dated 14 Dec., with postscript dated 16 Dec. Enclosures are a sketch of the proposed Cisapline constitution (3 pp.) and a copy of Richard O’Brien to Appleton, 5 Dec. 1801 (2 pp.), reporting that the Peace and Plenty was proceeding to Tunis under convoy of the George Washington, four years’ annuities to Algiers had been paid, and six Algerine corsairs had sailed on 5 Nov.


   The council of the Cisalpine Republic, meeting at Lyons in late January, promulgated the new constitution, drawn up in Paris, and chose not Murat but Napoleon himself to be the president of the reconstituted Italian Republic. He accepted the position on 26 Jan. 1802 (Geoffrey Bruun, Europe and the French Imperium, 1799–1814 [New York, 1938], p. 55).


   A full transcription of this document has been added to the digital edition.
